Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 1 of 25




                 EXHIBIT 1
        Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 2 of 25




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION


JULIE FRANK WILBECK, Individually,                    §
AND JULIE FRANK WILBECK AS                            §
GUARDIAN OF EDWARD FRANK                              §
PARKER, AND EDWARD FRANK                              §
PARKER,                                               §
           Plaintiffs,                                §             CASE NO. 1:21-cv-333
                                                      §
 v.                                                   §
                                                      §
 O'REILLY AUTO ENTERPRISES, LLC,                      §
           Defendant.                                 §


                           INDEX OF MATTERS BEING FILED
                         AND LIST OF ALL COUNSEL OF RECORD


       Defendant O'Reilly Auto Enterprises, LLC ("Defendant") submits this Index of Matters

Being Filed and List of All Counsel of Record. The following items are being filed with the filed by

Defendant:

       1.    Index of Matters Being Filed and List of All Counsel of Record;

       2.    Copies of all executed process, pleadings asserting causes of action and all orders signed

             by the state judge as follows:

             A.    Plaintiffs' Original Petition, filed March 15, 2020 (attached as Exhibit 1-A);

             B.    Service to Defendant on March 17, 2021 (attached as Exhibit 1-B);

             C.    Defendant O'Reilly Auto Enterprises, LLC, Original Answer, filed on April 12,
                   2021 (attached as Exhibit 1-C);

       3.    A copy of the state court docket sheet (attached as Exhibit 1-D).




Index ofMatter Being Filed & List of Counsel                                                        pg. 1
           Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 3 of 25




The parties' respective attorneys are as follows:

A.       Attorneys for Plaintiffs:

Scott C. Wilbeck
State Bar No. 24075278
1441 FM 963
Burnet, Texas 78611
T: 512-771-0616
Email: swilbeck@shellattorne)s.com
Attorney for Plaintiffs

B.       Attorneys for Defendant:

RAMON WORTHINGTON NICOLAS & CANTU, PLLC
Sarah A. Nicolas
State Bar No. 24013543
snicolas(i1:ramonwortrungton.com
Electronic Service to: efile@,ramonworthington.com
Attorney in Charge for Defendant

Of Counsel:
RAMON WORTHINGTON NICOLAS & CANTU, PLLC
Stephen W. Bosky
State Bar No. 24087190
sboskr@xamonworthington.com
Marc-Anthony P. Hanna
State Bar No. 24099843
mhanna@ramonwortrungton.com
13413 Galleria Circle
Bldg. Q, Ste. 120
Bee Cave, TX 78738
Telephone: 512-643-6005
Facsimile: 512-597-9397
and
Sofia A. Ramon
State Bar No. 00784811
sramon@ramonworthin�ron.com
Elizabeth Sandoval Cantu
State Bar No. 24013455
ecantu<iiiramonworthing:ton.com
1506 South Lone Star Way, Suite 5
Edinburg, Texas 78539
(956) 294-4800
(956) 928-9564 - Fax
Electronic Service to: efile(a1ramonworthingron.com
                                                         Dated: April 15, 2021

Index ofMatter Being Filed & List of Counsel                                     Page 2
Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 4 of 25




              EXHIBIT 1-A
        Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 5 of 25
                                                                                                                   Filed: 3/15/202112:00 AM
                                                                                                                   Casie Walker, District Clerk
                                                                                                                   Burnet County, Texas
                                                                                                                   By: Amy Tippie, Deputy


                                             52019
                                         NO. ________

JULIE FRANK WILBECK,                                   §       IN THE DISTRICT COURT
INDIVIDUALLY AND JULIE FRANK
WILBECK, AS GUARDIAN OF
EDWARD FRANK PARKER, AND                                                         Burnet County - 33rd District Court
EDWARD FRANK PARKER
Plaintiffs,                                            §
                                                       §
V.                                                     § -3�3!-BJtl),ft-l,t/'4�%4,tqTfll=H'-'.HR-Uff'ID�lCF"IJMfrA+L-l'DH-fSR-ciTHRfKCPT'P--
                                                       §
O'REILLY AUTO ENTERPRISES, LLC                         §
Defendant.                                             §       OF BURNET COUNTY, TEXAS

                                 PLAINTIFFS' ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COME Julie Frank Witbeck, Individually and Julie Frank Witbeck, as Guardian

of Edward Frank Parker, and Edward Frank Parker, hereinafter called Plaintiffs, complaining of

and about O'Reilly Auto Enterprises, LLC, hereinafter called Defendant, and for cause of action

would show unto the Court the following;

                               DISCOVERY CONTROL PLAN LEVEL

         1.      Plaintiffs intend that discovery be conducted under Discovery Level 2.

                                         PARTIES AND SERVICE

        2.       Plaintiff, Julie Frank Witbeck, is an Individual whose address is 1441 FM 963,

Burnet, Texas 78611.

        3.       The last three numbers of Julie Frank Wilbeck's driver's license number are 962.

The last three numbers of Julie Frank \Vilbeck's social security number are 127.

        4.       Plaintiff, Julie Frank Wilbeck, an Individual, brings this action as guardian of

Edward Frank Parker, an lndividual.

         5.       Plaintiff, Edward Frank Parker, is an Individual whose address is 1441 FM 963,
Original Petition                                                                                                               Page I of 10
Wi/bcck/Parkcr vs. 0 'Reilly ,1 uto Enterprises, llC
  Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 6 of 25




Burnet, Texas 78611

        6.      The last three numbers of Edward Frank Parker's driver's license number are 289.

The last three numbers of Edward Frank Parker's social security number are 616.

        7.      As used herein, "Plaintifflt shall include not only named Plaintiffs, but also

persons whose claims are being represented by a Plaintiff or persons from whose injuries the

Plaintiffs' claims are derived.

        8.      Defendant O'Reilly Auto Enterprises, LLC, a Limited Liability Company

registered and conducting business in Texas, may be served with process by serving the

registered agent of said company, CT Corporation System, at 1999 Bryan St., Suite 900, Dallas,

Texas 75201-3136, its registered office. Service of said Defendant as described above can be

effected by certified mail, return receipt requested.

                                    JURISDICTION AND VENUE

        9.      The subject matter in controversy is within the jurisdictional limits of this court.

        10.     Plaintiffs seek:

                a.       monetary relief over $250,000 but not more than $1,000,000.

        11.     This court has jurisdiction over the parties because Defendant is a corporation

registered in Texas and conducting business in Burnet County, Texas.

        12.     Venue in Burnet County is proper in this cause under Section 15.002(a)(l) of the

Texas Civil Practice and Remedies Code because all or a substantial part of the events or

omissions giving rise to this lawsuit occurred in this county.

                                                    FACTS

        13.      At all times material hereto, Defendant O'Reilly Auto Enterprises, LLC was the

possessor in control of the premises located at 508 S. Water Street, Burnet, Texas 78611 and the

Original Petition                                                                          Page 1ofl0
WUbeck/Parker vs. 0 'Reilly Auto Enterprises, LLC
        Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 7 of 25




employer and manager for employees working at the premises.

         14.       On or about March 15, 2019, Edward Frank Parker (Eddie) was an Invitee on

property controlled by the Defendant (O'Reilly's), and was injured under the following

circumstances:

         15.       On the evening of March 15, 2019, Eddie entered the O'Reilly Auto Parts store at

508 S. Water Street, Burnet Texas. Eddie was accompanied by two friends.

         16.       When the three entered the store, the assistant manager, was sweeping in front of

the first counter, and another employee was standing behind the first register. Eddie and the

second employee were friends and the pair had a disagreement earlier in the week. The store

manager was aware of this disagreement and that there could be a potentiaJ conflict between her

employee and Eddie.

         17.       After the three entered the store, Eddie was confronted by the O'Reilly's

employee. Shortly before the confrontation, Eddie grabbed the top of the broom the assistant

manager had been using. It was a simple household broom with a hollow metal handle, and the

top plastic cap had been removed from the broom. Eddie was holding the broom and had

inserted his right middle finger into the top of the broom where the cap should have been.

         18.      At that point, the O'Reilly's employee pushed Eddie to the ground while Eddie's

middle finger was stuck in the broom handle. The assistant manager did nothing to prevent the

attack or stop the attack after it started. Eddie struck his head on the floor when he was pushed

to the ground. However, the main injury was to Eddie's middle finger on his right hand. The

metal edge on the handle of the broom severely lacerated Eddie's finger. Had it not been for the

altered broom, Eddie would probably just have a bwnp on his head.

         19.      Eddie's two friends took him to the emergency room at the Seton Hospital in

Original Petition                                                                        Page Jo/IO
Wilhe.r.k/Pnrlr.er v.v. 0 'Reilly Auto Enterprises, llC
       Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 8 of 25




Burnet just down the road from the O'Reilly's store. The ER doctor observed that the tendons

and nerves in Eddie's right middle finger were lacerated. The doctor cleaned the wound, closed

it with sutures, and advised Eddie to follow up with a hand surgeon the following Monday.

        20.      Eddie had his first surgery the next week on March 20, 2019. The surgeon

successfully re-attached some of the tendons and gave Eddie some movement in his finger.

Eddie attended physical therapy over the next several months in an attempt to achieve a greater

range of mobility in his middle finger. He could no longer fully extend his finger, completely

bend his finger, and had lost nerve sensation.

        21.      Eddie underwent a second surgery on his finger November 20, 2019. The

surgeon was able to remove some scar tissue and somewhat improve Eddie's ability to bring his

finger to his palm in a closed fist.

        22.     Today, Eddie cannot fuJly extend his middle finger. He cannot fully flex his

finger and is not able to make a closed fist. Plus, he has lost much sensitivity in his finger due to

nerve damage. His finger will never be like it was before the incident and he will never regain

full motion, feeling, or normal use of his right finger or hand. Eddie is right-handed. He was also

16 at the time of the incident, and this injwy will affect his earning ability and his career options

for the remainder of his life.

        23.     Eddie has also been diagnosed with depression and post traumatic stress disorder

and has nightmares of the incident and the surgeries.

          LIABILITY OF DEFENDANT O'REILLY AUTO ENTERPRISES, LLC

        24.     On or about March 15, 2019 and at all times mentioned herein, Defendant

O'Reilly Auto Enterprises, LLC was the possessor of the property in question and either owned,

occupied or maintained the premises located at 508 S. Water Street, Burnet, Texas 78611 as a
Original Petition                                                                         Page4 of 10
Wilbeck/Parker vs. O'Reilly Auto Enterprises, LLC
             Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 9 of 25

\)




     retail location for O'Reilly Auto Parts #636.

              25.      At all times mentioned herein, Defendant O'Reilly Auto Enterprises, LLC had

     such control over the premises and employees in question that Defendant O'Reilly Auto

     Enterprises, LLC owed certain duties to Plaintiffs, the breach of which proximately caused the

     injuries set forth herein.

              26.      On or about March 15, 2019, Edward Frank Parker was an Invitee on the premises

     owned by the Defendant when Edward Frank Parker was injured as a result of the acts and

     omissions of the Defendant.

                LIABILITY OF DEFENDANT O'REILLY AUTO ENTERPRISES, LLC
                 FOR NEGLIGENT CONDUCT OF ACTIVITY ON THE PREMISES

             27.       On the date that Edward Frank Parker was injured, Defendant was conducting or

     permitting an employee to confront and later assault a customer in the presence of a manager

     who should have prevented, stopped, or tried to stop the incident. In addition, Defendant

     allowed a customer to access a modified, defective piece of equipment (the broom) and

     negligently left the equipment within easy access of any customer in the store that evening.

              28.      Defendant failed to conduct such activity in a safe and reasonable manner, a

     manner which created or perpetuated a danger to Edward Frank Parker and others, in that

     Defendant failed to· address a situation before and during escalation and allowed Edward Frank

     Parker to handle defective store equipment, namely a broom with a metal handle and the top

     safety cap removed.

             29.       Edward Frank Parker was injured by or as a result of the negligent conduct of that

     activity when he was assaulted by an O'Reilly's employee while that employee's manager stood

     idle and did nothing to intervene or stop the assault and because O'Reilly's employees allowed a

     customer easy access to defective store equipment.
     Original Petition                                                                        Page 5 of JO
     Wi/beck/Parker ,,s. 0 'Reilly Auto Erit�rprises, LLC
        Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 10 of 25




        30.      The negligent, careless or reckless acts and omissions of Defendant O'Reilly Auto

Enterprises. LLC consisted of one or more of the following:

                 A.       Defendant failed to discover and remove the broom with the metal handle
                          and missing top cap within a reasonable time; and

                 B.       Defendant allowed customers access to the defective broom; and

                 B.       Defendant failed to provide necessary and proper training of employees;
                          and

                 C.       Defendant was aware of a potential conflict between its employee and
                          Plaintiff yet failed to act before and during the assault and failed to
                          mitigate damages.

           LIABILITY OF DEFENDANT O'REILLY AUTO ENTERPRISES, LLC
                            FOR PREMISES DEFECT

        31.      That on the date Edward Frank Parker was injured, a dangerous condition existed

on the Defendant's premises which was a proximate cause of the injuries, specifically the broom

with the protective end cap removed and lefi wilhiu easy access of customers.

        32.      That the Defendant had actual or constructive knowledge of the conditions just

described on Defendant's premises as demonstrated by a conversation with the store manager the

foJlowing morning.

        33.      That the condition just described posed an unreasonable risk of harm to Edward

Frank Parker and ol.h�rs in that there was such a probability of a haiinful event occun-ing that a

reasonably prudent person would have foreseen that the event that did occur or some similar

event was likely to happen.

        34.      That the Defendant did not exercise reasonable care to reduce or eliminate the

risk.

        35.      The negligent, careless or reckless acts and omissions of Defendant O'Reilly Auto

Enterprises, LLC consisted of one or more of the following:
Original Petition                                                                      Page6of 10
Wilbeck/Parker vs. 0 'Reilly Auto Enterprises, LLC
             Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 11 of 25

',I




                       A.       Defendant failed to discover and remove the broom with the metal handle
                                and missing top cap within a reasonable time; and

                       B.       Defendant failed to reattach the cap at the top of the broom to return it to
                                its original condition; and

                       C.       Defendant allowed the defective broom to be accessed by customers
                                entering the store that evening.

                LIABILITY OF DE.FENDANT O'REILLY AUTO ENTERPRISES, LLC
              FOR INJURIES ARISING FROM FORESEEABLE CRIMINAL CONDUCT

              36.      Edward Frank Parker's injuries were caused by criminal conduct committed by an

      adult employee of O'Reilly Auto Enterprises, LLC.

              37.      The O'Reilly's store manager was aware of the disagreement between the

      employee and Edward Frank Parker and should have known there could be a confrontation.

              38.      The O'Reilly's employee confronted and later assaulted Edward Frank Parker in

      the presence of the assistant store manager who did nothing to stop or mitigate the incident:

              39.      Prior to Edward Frank Parker being injured there was such a probability of a

      hannful event occurring that a reasonably prudent person would have foreseen that the conduct

      just described or some similar event was likely to happen, and would have taken reasonable steps

      to prevent the occurrence of such an event.

              40.      The negligent, careless or reckless acts and omissions of Defendant O'Reilly Auto

      Enterprises, LLC consisted of one or more of the following:

                       A.       Defendant failed to provide necessary and proper procedures to prevent a
                                foreseeable confrontation; and

                       B.       Defendant failed to intervene to de-escalate the confrontation;

                       C.       Defendant failed. to prnpr.rly train employees to address s11ch a for�seeable
                                situation.



      Original Petition                                                                           Page 7ofl0
      Wilbecldl'arker vs. 0 'Reilly Auto Enterprises, LLC
       Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 12 of 25




                                           PROXIMATE CAUSE

        41.      Each and every, all and singular of the foregoing acts and omissions, on the part

of Defendant, taken separately and/or colleclively, constitute a direct and proximate cause of the

injuries and damages set forth below.

                                        EXEMPLARY DAMAGES

        42.      Defendant O'Reilly Auto Enterprises, LLC's acts or omissions described above,

when viewed from the standpoint of Defendant O'Reilly Auto Enterprises, LLC at the time of the

act or omission, involved an extreme degree of risk, considering the probability and magnitude

of the potential harm to Plaintiffs and other�. Defendant O'Reilly Auto Enterprises, LLC had

actual, subjective awareness of the risk involved in the above described acts or omissions, but

m:vt:rlhdess ptocee<led with conscious indifference to the l'ighls, safety, of welfare of Plaintiffs

and others.

        43.      Based on the facts stated herein, Plaintiffs request exemplary damages be awarded

to .Plaintiffs from Oefenrlant O'Reilly Auto Enterprises, LLC.

                   DAMAGES FOR PLAINTIFF, JULIE FRANK WILBECK

        44.      As a direct and proximate result of the occurrence made the basis of this lawsuit,

and Defendant's ac-ts as described herein, Plaintiff, Julie Frank Witbeck was c-aused to suffer

medical bills that were not covered by her insurance and had to pay all medical bills out of her

own pocket.

        45.      As a direct and proximate result of the occw:rence made the basis of this lawsuit,

Plaintiff; Julie Frank Witbeck has incurred the following damages:

                 A        Reasonable medical care and expenses in the past. These expenses were
                          incurred by Plaintiff, Julie Frank Witbeck for the necessary care and
                          treatment of the injuries resulting from the accident complained of herein
                          and such charges are reasonable and were usual and customary charges for
Original Petition                                                                        Poge8o/lO
Wilbeck/Parker vs. 0 'Reill)' Auto Enterprises, LLC
      Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 13 of 25




                         such services in Burnet County, Texas.

        46.     By reason of the above, Plaintiff, Julie Frank Wilbeck has suffered losses and

damages in a sum within the jurisdictional limits of the Court and for which this lawsuit is

brought.

               DAMAGES FOR INJURED PARTY, EDWARD FRANK PARKER

        4 7.    As a direct and proximate result of the occurrence made the basis of this lawsuit,

and Defendant's acts as described herein, the subject of this lawsuit, Edward Frank Parker was

caused to suffer an injured middle finger, and to endure anxiety, pain, mental and physical illness

resulting in damages more fully set forth below.

        48.     As a direct and proximate result of the occurrence made the basis of this lawsuit,

the subject of this lawsuit, Edward Frank Parker has incurred the following damages:

                A.       Reasonable and necessary medical care and expenses which will, in all
                         reasonable probability, be incurred in the future;

                B.       Physical pain and suffering in the past;

                C.       Mental anguish in the past;

                D.       Mental anguish in the future;

                E.       Physical impainnent in the past;

                F.       Physical impairment which, in all reasonable probability, will be suffered
                         in the future;

                G.       Loss of earnings in the past;

                H.       Loss of earning capacity which will, in all probability, be incurred in the
                         future; and

                I.       Disfigurement in the future.

        49.     By reason of the above, the subject of this lawsuit, Edward Frank Parker has

suffered losses and damages in a sum within the jurisdictional limits of the Court and for which
Original Petition                                                                        Page 9 of 10
Wilbeck/Parker vs. O'Reilly Auto Enterprises, LLC
       Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 14 of 25




this lawsuit is brought.

                                                    PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiffs, Julie Frank Wilbeck,

Individually and Julie Frank Wilbeck, as Guardian of Edward Frank Parker, and Edward Frank

Parker respectfully pray that the Defendant be cited to appear and answer herein, and that upon a

final hearing of the cause, judgment be entered for the Plaintiffs against Defendant for damages

in an amount within the jurisdictional limits of the Court; exemplary damages, excluding

interest, and as allowed by Sec. 41.008, Chapter 41, Texas Civil Practice and Remedies Code;

together with pre-judgment interest {from the date of injury through the date of judgment) at the

maximum rate allowed by law; post-judgment interest at the legal rate, costs of court; and such

other and further relief to which the Plaintiffs may be entitled at law or in equity.



                                                    Respectfully submitted,




                                                         Scott . Wilbeck
                                                         Texas Bar No. 24075278
                                                         Email: swilbeck@shellattomeys.com
                                                         1441 FM 963
                                                         Burnet, TX 78611
                                                         Tel. (512) 771-0616
                                                         Attorney for Plaintiffs
                                                         Julie Frank Wilbeck, Individually and Julie
                                                         Frank Witbeck, as Guardian of Edward Frank
                                                         Parker, and Edward Frank Parker


                      PLAINTIFFS HEREBY DEMAND TRIAL BY JURY




Original Petition                                                                        Page JO of 10
Wilbeck/Par"cr vs. O'Roi/ly Auto Enterprises, LLC
Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 15 of 25




               EXHIBIT 1-B
        Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 16 of 25


                                  CAUSE NO. 52019

JULIE FRANK WILBECK, INDIVIDUALLY                     §    IN THE DISTRICT COURT OF
AND JULIE FRANK WILBECK, AS GUARDIAN                  §    BURNET COUNTY, TEXAS
OF EDWARD FRANK PARKER, AND EDWARD
FRANK PARKER                                          §     33RD DISTRICT COURT
V.
O'REILLY AUTO ENTERPRISES, LLC


THE STATE OF TEXAS:


                         CITATION BY CERTIFIED MAIL

TO:
 O'REILLY AUTO ENTERPRISES, LLC
REGISTERED AGENT CT CORPORATION SYSTEM
1999 BRYAN ST STE 900
DALLAS TX 75201-3136

NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. If
you or your attorney do not file a written answer with the clerk who issued this
citation by 10:00 am on the Monday next following the expiration of 20 days after
the date you were served this citation and petition, a default judgment may be
taken against you. In addition to filing a written answer with the clerk, you may be
required to make initial disclosures to the other parties of this suit. These
disclosures generally must be made no later than 30 days after you file your
answer with the clerk. Find out more at TexasLawHelp.org.”

       You are hereby commanded to appear by filing a written answer to the Plaintiff’s
PLAINTIFFS' ORIGINAL PETITION on or before 10:00 o’clock A.M. on the Monday
next after the expiration of 20 days after the date of service of this citation before the
Honorable J. Allan Garrett of Burnet County, at the Courthouse Annex North in said
Court in Burnet, Texas. Said petition was filed in said court on 15th day of March, 2021
in the above entitled cause by SCOTT WILBECK 1441 FM 963 BURNET TX 78611.

The nature of Plaintiff’s demand is fully shown by a true and correct copy of petition
accompanying this citation and made a part hereof.

       Issued and given under my hand and seal of said Court at Burnet, Texas on this
the 15th day of March, 2021.




                                          Casie Walker, District Clerk
                                          1701 East Polk Street, Suite 90
                                          Burnet, Texas 78611-2757

                                          By: ___________________
          Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 17 of 25


JULIE FRANK WILBECK, INDIVIDUALLY                     §      IN THE DISTRICT COURT OF
AND JULIE FRANK WILBECK, AS GUARDIAN                  §      BURNET COUNTY, TEXAS
OF EDWARD FRANK PARKER, AND
EDWARD FRANK PARKER                                   §      33RD DISTRICT COURT
V.
O'REILLY AUTO ENTERPRISES, LLC



                   CERTIFICATE OF DELIVERY BY CERTIFIED MAIL

  Came to hand on the _______day of _______________________, 20_____ and
  executed the _______ day of ____________________, 20______ by mailing the
  same to O'REILLY AUTO ENTERPRISES, LLC, Defendant by registered or certified
  mail, with delivery restricted to addressee only, return receipt requested, a true copy of
  this citation, together with the accompanying copy of the PLAINTIFFS' ORIGINAL
  PETITION.


  Fee $80.00
                                            Casie Walker, District Clerk
                                            1701 East Polk Street, Suite 90
                                            Burnet, Texas 78611-2757

                                            By: ___________________




  (Attach return receipts with addressee’s signature)
Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 18 of 25




                                             U.S. Postal Service'"
                                             CERTIFIED MAIL® RECEIPT
                           rn                Domestic Mail Only
                           □
                           rl
                           1.11

                           er k;uwl'i;;f!l;!l!--_.!--...!���������!..-_J
                           1.11
                           l"­
                           U1��ciiiTHies"j�����

                           □
                           □
                           □
                           □
                           □
                           n.Jn.J :;ra==�b-:--------\�r-�
                              p
                           cO $
                                  fT
                                   lic;;;o




                           er �;;;.;;;-----�------:=-------==--,,"'hll:""1�11tt'g41�����i-.
                           ..-"I                                                       --------
                           □
                           !"-
                                                                                             ········-······-----




    SENDER: COMPLETE THIS SECTION                                      COMPLETE THIS SECTION ON DELIVERY

    I!   Complete items 1, 2, and 3.                                   A Signature

    ■    Print your name and address on the reverse                    X
                                                                                                                          □ Agent
         so that we can return the card to you.                                                                            □ Addressee
    ■    Attach this card to the back of the mailpiece,                                                                 Date of Delivery
         or on the front if space permits.
                                                                                                                           D
    a R��� � �priSes,u.c.,
    1. Article Addressed to:                                           D. ls del                           1 em 1?             Yes
                                                                          If YES, enter delivery address below:            □ No
    ½,&e,.-�*�CTuvf�                                                                                /,/411
                                                                                                           l   ?'/IJ/
     19°tci        e,'116(µ\'\ St-, Stt- CfDO                                                                        /
    "QcJ>,o...s ;13<16'U)l-'31��

          111 111111111111II III II III I II IIIIII Ill I Ill
       9590 9402 5452 9189 4922 57
                                                                  3. Service Type
                                                                  D Adult Signature
                                                                  D Adult Signature Restricted Delivery
                                                                 &Certified Mai19
                                                                  D Certified Mall Restricted Delivery
                                                                                                               D Priorit y Mall Express9
                                                                                                               D Registered Mail™
                                                                                                               D R!l!)istered Mail Restricted
                                                                                                                  Delivery
                                                                                                              -m..Return Receipt for
                                                                  D Collect on Delivery                        • Merchandise
--- --!J -,,........,---,
                      ._n. �---
                              -     -----
                              ,,_,,.;.  . -�-, , -
                                                 -..
                                                ___,,_-_,--
                                                          , ----a D Collect on Delivery Restricted Delive<y    O Signature Confirmation™
   ..,.,.
                                                                                                               O Signature Confirmation
         7019 2280 DODO 5759 5103                                 O Insured Mall

                                                                   I
                                                                  O Insured Mail Restricted Delivery              Restricted Delivery
                                                                . (over $500)
r PS Form 3811 ' July 2015 PSN 7530-02-000-9053                                                               Domestic Return Receipt
'
Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 19 of 25




               EXHIBIT 1-C
      Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 20 of 25
                                                                                     Filed: 4/12/2021 8:35 AM
                                                                                     Casie Walker, District Clerk
                                                                                     Burnet County, Texas
                                                                                     By: Amy Tippie, Deputy


                                          CAUSE NO. 52019

 JULIE FRANK WILBECK,                                §           IN THE DISTRICT COURT OF
 INDIVIDUALLY, AND JULIE FRANK                       §
 WILBECK AS GUARDIAN OF                              §
 EDWARD FRANK PARKER, AND                            §
 EDWARD FRANK PARKER,                                §                  33rd JUDICIAL DISTRICT
      Plaintiffs,                                    §
 vs.                                                 §
                                                     §
 O'REILLY AUTO ENTERPRISES, LLC,                     §
      Defendant.                                     §               BURNET COUNTY, TEXAS

                  DEFENDANT'S ORIGINAL ANSWER TO PLAINTIFFS'
                    ORIGINAL PETITION AND TRCP 193.7 NOTICE


TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES O'REILLY AUTO ENTERPRISES, LLC, Defendant in the above styled and

numbered cause, and file this its Original Answer to Plaintiffs' Original Petition, and in support thereof

respectfully state as follows:

                                              I.
                                        GENERAL DENIAL

1.1     Reserving the right to file other further pleadings, exceptions and/ or denials, Defendant

O'REILLY AUTO ENTERPRISES, LLC, generally denies each and every material allegation

contained in Plaintiffs' Original Petition, and demand that Plaintiffs be required to prove the same by

a preponderance of the credible evidence in accordance with the laws and the Rules of Civil Procedure

of the State of Texas.

                                            II.
                                   AFFIRMATIVE DEFENSES

2.1     Defendant avers that to the extent the alleged condition in question was open and obvious,

Defendant is not legally responsible for the occasion in question.

2.2     Pleading further, and in the alternative, Defendant affirmatively pleads that any recovery of

medical expenses by the Plaintiff is limited to that amount both reasonable and necessary and that was


                                                Page 1 of3
        Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 21 of 25




actually paid and incurred by or on behalf of the Plaintiff. Texas Civil Practice & Remedies Code

41.0105.

2.3     Pleading further, and in the alternative, if such be necessary, Defendant invokes the provisions

of §33.013 of the Texas Civil Practices & Remedies Code in the unlikely event that liability is

established by the Plaintiff in this cause.

                                                III.
                                         TRCP 193.7 NOTICE

3.1     Pursuant to Texas Rules of Civil Procedure 193.7, any and all documents produced by

Plaintiffs in response to Defendant's written discovery are intended to be used by Defendant and shall

be deemed as properly authenticated for use against Plaintiffs in any pretrial proceeding or trial of this

case.

                                                PRAYER

        WHEREFORE, Defendant O'REILLY AUTO ENTERPRISES, LLC, request judgment of

the Court that Plaintiffs take nothing by this suit, and that Defendant be awarded costs and such other

and further relief to which it may be justly entitled.

                                                          Respectfully submitted,

                                                          RAMON WORTHINGTON
                                                          NICOLAS & CANTU, PLLC
                                                          13413 Galleria Circle
                                                          Bldg. Q, Ste. 120
                                                          Bee Cave, TX 78738
                                                          Telephone: 512-643-6005
                                                          Facsimile: 512-597-9397

                                                          By:   Isl Sarah A. Nicolas
                                                                Sarah A. Nicolas
                                                                State Bar No. 24013543
                                                                snicolas(q,ramonworthin!-'ton.com
                                                                Stephen W. Bosky
                                                                State Bar No. 24087190
                                                                sbosk\'@ramonworthington.com
                                                                Marc-Anthony P. Hanna
                                                                State Bar No. 24099843


                                                 Page 2 of3
      Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 22 of 25




                                                          mhanna(ft.,ramonworthington.com

                                                      Electronic Service to:
                                                      efile(ii1ramonworthington.com

                                                     ATTORNEYS FOR DEFENDANT




                                 CERTIFICATE OF SERVICE

      I hereby certify that on the 12th day of April, 2021, a true and correct copy of the foregoing
document was sent via electronic filing to the following:

       Scott C. Wilbeck
       1441 FM 963
       Burnet, Texas 78611
       T: 512-771-0616
       E: swilbeck@shellattorne,s.com
       ATTORNEY FOR PLAINTIFFS



                                                      Isl Sarah A. Nicolas
                                                      Sarah A. Nicolas




                                             Page 3 of3
Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 23 of 25




               EXHIBIT 1-D
                   Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 24 of 25
4/15/2021                                                                   Details




             Case Information

             520191 JULIE FRANK WILBECK, INDIVIDUALLY AND JULIE FRANK WILBECK, AS GUARDIAN OF EDWARD
             FRANK PARKER, AND EDWARD FRANK PARKER V. O'REILLY AUTO ENTERPRISES, LLC

             Case Number                               Court                          Judicial Officer
             52019                                     33rd District Court            Garrett, J. Allan
             File Date                                 Case Type                      Case Status
             03/15/2021                                Injury or Damage - Other       Filed




             Party

             Plaintiff                                                                Active Attorneys•
             WlLBECK, JULIE FRANK                                                     Lead Attorney
             DOB                                                                      WILBECK, SCOTT
                                                                                      Retained
             07/02/1969

             Gender
             Female

             Race
             White

             Address
             1441 FM 963
             BURNET TX 78611




              Plaintiff                                                               Active Attorneys•
            , PARKER, EDWARD FRANK                                                    Lead Attorney
             DOB                                                                      WILBECK, SCOTT
                                                                                      Retained
             08/14/2002

             Gender
             Male

             Race
             White

             Height
             5' 10"

https://txburnetodyprod.tylerhost.nel/ProdPortal/HometworkspaceMode?p=O                                   1/2
                   Case 1:21-cv-00333-RP Document 1-2 Filed 04/15/21 Page 25 of 25
4/15/2021                                                                Details

             Weight
             130 lbs

             Address
             1441 FM 963
             BURNET TX 78611




             Defendant                                                             Active Attorneys.,..
             O'REILLY AUTO ENTERPRISES, LLC                                        Lead Attorney
             Address                                                               NICOLAS, SARAH A
             REGISTERED AGENT, CT CORPORATION SYSTEM                               Retained
             1999 BRYAN ST, STE 900
             DALLAS TX 75201-3136




             Events and Hearings


                03/15/2021 ORIGINAL PETITION (OCA)


                03/15/2021 JURY DEMAND


                03/15/2021 Citation.,..

                Served
                03/17/2021

                04/12/2021 ORIGINAL ANSWER




https://txburnetodyprod.tylerhost.neUProdPortal/Home/WorkspaceMode?p=O                                    2/2
